Per Curiam.

On granting this rule, it is proper to remark, that the 184th section of the act to reduce the several laws, relating particularly to the city of New York, into one act, under which this proceeding is conducted, authorizes its to secure, dispose of, and improve the money, when paid into Court, as we shall direct. (2 R. L. 418.) This act contains no clause, like the act for the partition of lands, (1 R. L. 511, s, 7,) expressly authorizing the Court, on directing a rule to pay over the moneys, to require security to refund, with interest, in case it shall at any time appear that the parties receiving the money are not entitled to it; and we require no security in this case. The omission is not because we doubt our power .under the general words cited, but because the rights of the petitioners are very clearly and satisfactorily made out. In a case where there is doubt as to the title, of the claimants, we shall exact the same security, in cases like this, as is required on ordering out moneys paid into this Court under the act for the partition of lands.
Motion granted.